Opinion issued April 21, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-22-00184-CV
                            ———————————
                         IN RE WEBBER, LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Webber, LLC, has filed an unopposed motion to dismiss this original

proceeding because the parties have reached an agreement to settle their differences.1

Relator asks that the parties bear their own costs. No opinion has issued.




1
      The underlying case is Roxane Gillam Freeman, Individually and as Representative
      of the Estate of Heywood Freeman, Sr., Heywood Freeman, Jr., and Halynn
      Freeman, Decedents, cause number 2019-27907, pending in the 234th District
      Court of Harris County, Texas, the Honorable Lauren Reeder presiding.
      We grant the motion and dismiss the appeal. Any pending motions are

dismissed as moot. The parties shall bear their own costs.

                                 PER CURIAM
Panel consists of Justices Kelly, Goodman, and Guerra.




                                         2